Per Curiam.

On a proceeding in the probate court of Yazoo county, an order was made by the judge which affected the rights of the appellants, and also of James Catling, who is a party of record. Catling has not united in the appeal, nor has any steps been taken by the appellants to sever in the prosecution of the appeal. This is erroneous, and the case must be dismissed for that cause. There is nothing in the record before - us to distinguish this case from that of Young v. Ditto, 2. J. J. Marshall, 72; and of Green v. Planter’s Bank, decided in this court at a former term. 3 Howard, 43. The motion must be sustained.